PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/910,567
Filing Date: 2 Mar 2018
Appellant(s): CEEKALA et al.



__________________
JOHN R. PESSETTO
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/11/2021 appealing from the Office Action mailed 06/02/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Grounds of Rejection No. 1: Claims 1-5, 7-9, 11-14, 17 and 19-20 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mizosoe et al. (U.S 2013/0287122), hereinafter Mizosoe, in view of Shimizu (JP 2001282714- see attached translation)

Grounds of Rejection No. 2: Claims 10 and 18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mizosoe et al. (U.S 2013/0287122), hereinafter Mizosoe, in view of Shimizu (JP 2001282714- see attached translation), further in view of Meikleham et al. (U.S 2005/0154736) hereinafter Meikleham.

Grounds of Rejection No. 3: Claim 11 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mizosoe et al. (U.S 2013/0287122), hereinafter Mizosoe, in view of Tonkin et al. (U.S 6,061,089 A1) hereinafter Tonkin.

 (2) Response to Argument
Regarding claim 1
Appellant alleges that the rejections of independent claim 1 is improper for the following reason:
Mizosoe and Shimizu in combination or in individual do not teach or suggest or make obvious the limitations: encode a clock signal and a frame sync signal in the control information, the frame sync signal indicative of (a) a timing of video data capture by the first camera and the second camera and (b) a time to receive the transmissions from the first serial interface circuit and the second serial interface circuit. 
The Examiner respectfully disagrees.
Concerning Appellant’s argument, in pages 7-9 of the Appeal Brief, that Mizosoe and Shimizu do not teach the limitation encode a clock signal and a frame sync signal in the control information, the frame sync signal indicative of (a) a timing of video data capture by the first camera and the second camera and (b) a time to receive the transmissions from the first serial interface circuit and the second serial interface circuit as cited in claim 1, the Examiner respectfully disagrees and submits that Mizosoe Fig. 1, [0036] discloses a system having multiple cameras wherein each camera has LAN interface, as in Fig. 2, to transmit information to a LAN interface 4 which is a hub interface to communicate with controller 5. Each camera has an encoder to generate packetized data as in [0038], Fig. 2. Mizosoe Figs. 13-15, [0077] discloses transmission processing timing of each of cameras wherein references 1-0 and 2-0 in the figures indicate reference times (internal clock of camera 1 and camera 2), respectively. The vertical synchronization signal for the camera are generated based on reference clock and reference time as in [0102]. Fig. 20, [0109] discloses a reference clock generation part 51 that generates reference clock on the receiver side, i.e. for the cameras. A time control packet generation part 53 generates Sync packet with the present clock. The Sync packet is multiplexed and communicated to a transmission part, i.e. cameras, for time synchronization as in [0110]. Furthermore, Mizosoe Fig. 15, [0062]-[0065] disclose imaging times (1-2) and transmission timing (1-4) and (2-4) of interface circuit 107 of each of cameras 1 and 2, respectively. Reception 1 (3-4) and reception 2 (3-4) are reception timings at which the controller receive data from cameras 1 and 2, respectively. Tran Fig. 17, [0081]-[0082] disclose the transmission time 1 and 2 of camera 1 and camera 2 are compensated using delay s1, s2, d1, d2, d2’. The controller determine the delay time to be set d2’ for the transmission timing of camera 2 so that the transmission times of two cameras coincide. The delayed transmission timing 2 will result in delayed reception timing 2 of camera 2 by d2’ so that the reception timing 1 and 2 of cameras 1 and 2 are also coincide as in Fig. 15. Therefore, the delay time d2’ is also time information to receive transmission from each camera, i.e. frame sync signal. [0056]-[0058], Fig. 11 disclose a delay time setting process of a controller which determines a delay time to be set in a camera and sends a request for the determined setting to be set with respect to each camera. Therefore, Mizosoe discloses encode a clock signal and a frame sync signal in the control information, the frame sync signal indicative of (a) a timing of video data capture by the first camera and the second camera and (b) a time to receive the transmissions from the first serial interface circuit and the second serial interface circuit as cited in claim 1.

Regarding claim 11, Appellant alleges that the rejections of independent claim 11 is improper for the following reason:
Mizosoe and Tonkin in combination or in individual do not teach or suggest or make obvious the limitations: frame sync recovery circuitry configured to extract the frame sync signal indicative of (a) a timing of video data capture by a camera and (b) a time to provide the video data to the hub interface circuit. 
The Examiner respectfully disagrees.
Concerning Appellant’s argument regarding claims 11 and 19, in pages 9-10 of the Appeal Brief, the Examiner respectfully disagrees and submits that Mizosoe Fig. 12, [0059] discloses a delay time setting process in cameras in which the camera receives a setting time delay from controller and sets the delay time as requested by the controller. Fig. 16, [0091] disclose a video transmission device which can be a camera that has network transmission and reception part 10 to receive Sync packet from controller, and a time information extraction part 12 to extract time information, and reference clock recovery 13. A synchronization phase information extraction part 16 extracts reference synchronization signal generation timing recorded inside SyncPhase packet as in [0096]-[0097]. The controller determine the delay time to be set d2’ for the transmission timing of camera 2 so that the transmission times of two cameras coincide as in [0080]-[0081]. The delay time d2’ of transmission timing as discussed in claim 1 above is a time to provide the video data to the hub interface circuit. Therefore Mizosoe discloses sync signal indicative of (a) a timing of video data capture by a camera, and (b) a time to provide the video data to the hub interface circuit which is transmission timing 1 and 2 of each camera to provide video data to the hub interface to controller.

Regarding claim 19, Appellant alleges that the rejections of independent claim 19 is improper for the following reason:
Mizosoe and Shimizu in combination or in individual do not teach or suggest or make obvious the limitations: frame sync generation circuitry configured to generate frame sync signal indicative of (a) a timing of video data capture by a camera and (b) a time to provide the video data to the hub interface circuit. 
The Examiner respectfully disagrees.
As discussed in claims and 11 above, Mizosoe discloses frame sync signal indicative of (a) a timing of video data capture by a camera, and (b) a time to provide the video data to the hub interface circuit which is transmission timing 1 and 2 of each camera to provide video data to the hub interface to controller.

Appellant alleges that claims 2-5, 7-10, 12-14, 17-18 and 20 are allowable because the rejections of claims 1, 11 and 19, from which claims 2-5, 7-10, 12-14, 17-18 and 20 depend, respectively, are improper.
The Examiner respectfully disagrees.
As shown above, Wang and Takahashi and Chen and Huysegems teach each and every feature recited in claims 1, 11 and 19. Therefore, the rejection of claims 1, 11 and 19 are a proper rejections.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Kathleen Nguyen/
Patent Examiner, Art Unit 2486

Conferees:
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486     

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                                           


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.